DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 20, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 12, 16, 17 and 22 - 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description new matter rejection.
Claim 1 has been amended to require a composition that is an aggregate of polyethyleneimine-fatty acid conjugates followed by a list of particular conjugates. Such conjugates can assemble in a wide variety of aggregate structures, but the only such aggregate that was disclosed in the original disclosure were micelles. Therefore, as the scope of aggregates encompassed by the rejected claims includes non-micellar aggregates, claims 1, 17 and 22 - 25 contain new matter as is relates to the aggregate portion of claim 1.
The only support for the particular formulas now recited in claim 1 comes from ¶ [0070] of the PGPub of the instant application. Given the confusion with the formula (see below for additional discussion), it is not completely clear what was prepared but in those examples, only a 2 kDa PEG was reacted with the other ingredients. There appears to be no limitations on the molecular weight of the PEG present in the formulas as recited in claim as the subscripts of 0.3 and 3.0 appear more likely to be the molar ratio of the materials used to prepare the claimed structure. When the hyphens are interpreted as chemical bonds, this indicates that the PEG molecules are linked to the LinA, with the LinA in turn attached to the PEI. But based on the preparation process, it appears that both the LinA and PEG are independently chemically linked to the PEI and that attachment is not mediated by LinA as the formula appears to suggest. Therefore, 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention. 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 12, 16, 17 and 22 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites a list of particular conjugates and what these claimed conjugates of “PEI600-MA5/PEG-OA/Cho, PEI1800-LinA5-PEG0.3 and PEl10k-LinA15-PEG3.0” is not clear.

Given the apparent chemical formula nature of these names, one of ordinary skill in the art would reasonably expect the subscripts to denote the relative proportion of each element. For example, H2O indicates that there are 2 atoms of hydrogen for every oxygen atom. While the claims should stand on their own, the disclosure was consulted to see what structure(s) might be encompassed by this notation and it appears that some subscripts indicate the relative proportion that is present but others seem to indicate the molecular weight of the components. But neither the claims nor the disclosure adequately defines what is meant by “PEI600-MA5/PEG-OA/Cho, PEI1800-LinA5-PEG0.3 and PEl10k-LinA15-PEG3.0”. The meaning of “/” versus “-“ and the various subscripts that also appear to lack standard units as both Daltons and kilodaltons appear to be used and the lack of identification of the various components used means that the scope of the structures that must aggregate in the claimed composition is unclear.
Do the hyphens indicate that the PEG is attached to the PEI through the LinA? Given the functional groups present and the process disclosed in specification, that does not appear to be the case, but one of ordinary skill in the art would interpret the hyphens as indicating chemical linkages, while the slashes in “PEI600-MA5/PEG-OA/Cho” would be interpreted as indicating that the components separated by slashes are not chemically bonded to one another (although the PEG and OA (presumably oleic acid) are bonded to one another) but are all present in the composition.
1800-LinA5- PEG0.3, the subscripts do not align with the molar ratios used in the production process, which would appear to requires 1 molar part of 1,800 Da (1.8 kDa) PEI, 5 molar parts of LinA and 0.3 molar parts of a 2 kDa PEG. It is also not clear if this notation reflects a product by process limitation of the relative molar amounts that were reacted to produce the material. There did not appear to be any indication as to characterization of the final structure (e.g., an average of y moles of LinA was present on each PEI molecule), just that certain molar ratios were used. Given the large number of reactive groups that are present in a PEI molecule, it is quite possible that 1 mole of an individual conjugate contained much more or less than 5 moles of LinA, for example. So even if the subscripts for the MA or LinA do in fact reflect the relative portion present, those amounts would seem to reflect the process by which PEI1800-LinA5- PEG0.3 was prepared rather than the final structure. 
The dependent claims fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 12, 17 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Lanza et al. (US 2010/0297007). This rejection is MAINTAINED for .
Applicants traverse on the grounds that due consideration must be given to all claim elements and obviousness rejections cannot be sustained by mere conclusory statements. The art of record fails to teach or render obvious all of the features as claim 1 has been amended to recite specific conjugates and there is no showing of such conjugates.
These arguments are unpersuasive. Lanza et al. discloses that the amphiphilic polymer can be derivatized with PEG (¶¶ [0073] and ¶ [0100]) and a 2,000 Dalton PEG was used in example 3 (¶ [0131]). PEGylation can be used to impart a negative charge to the surface or to alter the in vivo circulation of the nanoparticles (¶ [0100]). As discussed previously, Lanza et al. discloses that fatty acids such as linoleic acid can be present in the construct. The person of ordinary skill in the art can determine if PEGylation of the particles is necessary, and if so, the optimal molecular weight and/or molar ratio of PEG to attach to the backbone polymer. Similarly, the person of ordinary skill in the art would optimize the amount of fatty acid present in the construct as discussed in the June 21, 2021 Office Action, rendering obvious the constructs as claimed.

Claims 1, 2, 5, 12, 16, 17 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Mahato et al. (US 2004/0142474). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 21, 2021 and those set forth herein.

These arguments are unpersuasive. As discussed previously, the inclusion of PEG and cholesterol and C12 to C18 fatty acids was disclosed by Mahato et al. as well as discussion of varying the molar ratio of the amount of lipid present. The molecular weight of the PEGs disclosed by Mahato et al. of 50 – 20,000 Daltons (e.g., ¶ [0015]) encompasses the values claimed while ¶ [0070] discloses the use of PEGs with molecular weights of 3,400; 1,000, 330 and 650 Daltons. While no single example of a cationic structure having all the elements required by claim 1 is disclosed by Mahato et al., it would have been obvious to prepare constructs that comprise the required elements and to optimize the molecular weight and/or amount of each ingredient present in the construct. 

Claims 1, 2, 5, 12, 15, 17, 22 and 25 were rejected under 35 U.S.C. 103 as being unpatentable over Mahato et al. further in view of Lee et al. (US 2014/0335194).
No specific arguments regarding Lee et al. were set forth for the Examiner to address herein.

Claims 1, 2, 5, 12, 15, 17 and 22 – 25 were rejected under 35 U.S.C. 103 as being unpatentable over Mahato et al. and Lee et al. further in view of Bettinger et al. (US 2009/0041833) and Jess (US 4,004,587).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618